DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 09 April 2022.
2.  Claims 10-12, 15-17, 19 and 20 are pending in the application.
3.  Claims 10-12, 15-17, 19 and 20 have been allowed.
4.  Claims 1-9, 13, 14 and 18 have been cancelled.
Allowable Subject Matter
5.  Claims 10-12, 15-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 10 the applicant has incorporated allowable subject matter from dependent claim 14.  Since independent claim 10 contains allowable subject matter the claim has been allowed.  With respect to independent claim 15 the applicant has incorporated allowable subject matter from dependent claim 18.  Since independent claim 15 contains allowable subject matter the claim has been allowed.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Daidone et al US 2018/0367521 A1 directed to a method of managing a node in a cluster of nodes in an SDN network [abstract].
B.  Metke et al US 2013/0117558 A1 directed to a relying party that obtains a certificate of a certificate subject and acquires a status information object for the certificate [abstract].
C.  Anand U.S. Patent No. 10,911,433 B1 directed to determining the validity of certificates possessed by a plurality of computer system instances operating under a service of a computing resource service provider [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492